 1   Erika A. Heath (SBN 304683)                      Rod M. Fliegel (SBN 168289)
     (eheath@consumerlawfirm.com)                     (rfliegel@littler.com)
 2   FRANCIS MAILMAN SOUMILAS, P.C.                   Francesca M. Lanpher (SBN 299318)
     369 Pine Street, Suite 410                       flanpher@litter.com
 3   San Francisco, CA 94104                          LITTLER MENDELSON, P.C.
 4   Tel: (628) 246-1352                              333 Bush Street, 34th Floor
                                                      San Francisco, CA 94104
 5   James A. Francis (admitted pro hac vice)         Tel: (415) 433-1940
     (jfrancis@consumerlawfirm.com)                   Fax: (415) 399-8490
 6   John Soumilas (admitted pro hac vice)
     (jsoumilas@consumerlawfirm.com)                  William J. Simmons (admitted pro hac vice )
 7   Lauren KW Brennan (admitted pro hac vice)        (wsimmons@littler.com)
 8   (lbrennan@consumerlawfirm.com)                   LITTLER MENDELSON, P.C.
     Edward K. Skipton (admitted pro hac vice)        Three Parkway
 9   (eskipton@consumerlawfirm.com)                   1601 Cherry Street, Suite 1400
     FRANCIS MAILMAN SOUMILAS, P.C.                   Philadelphia, PA 19102
10   1600 Market Street, Suite 2510                   Tel: (267) 402-3047
     Philadelphia, PA 19110                           Fax: (267) 402-3131
11
     Tel: (215) 735-8600
12   Fax: (215) 940-8000
                                                      Attorneys for Defendant
13   Jeffrey B. Sand (admitted pro hac vice)          CHECKR, INC.
     (js@atlantaemployeelawyer.com)
14   WEINER & SAND LLC
     3525 Piedmont Road
15
     7 Piedmont Center, 3rd Floor
16   Atlanta, GA 30305
     Tel: (404) 205-5029
17   Fax: (866) 800-1482

18   Attorneys for Plaintiff and the Proposed Class
19                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF CALIFORNIA
20
                                     OAKLAND DIVISION
21

22   JOSE MONTANEZ, on behalf of himself and          Case No. 4:19-cv-07776-KAW
     all others similarly situated,
23                                                    JOINT STATUS REPORT
                       Plaintiff,
24

25          v.
                                                      Action Filed:    November 26, 2019
26   CHECKR, INC.,
27                     Defendant.
28
                                                      1.
                                           JOINT STATUS REPORT
 1          Pursuant to the Court’s Order (ECF No. 55), the Parties report that they have not yet resolved

 2   the case. However, they further report that they have used their time productively to exchange

 3   relevant information and make progress in that regard. As the Parties continue this effort, if the case

 4   is not resolved before the next impending case deadlines but resolution discussions remain

 5   productive, they may jointly seek a brief extension of same to complete the resolution process.

 6

 7   Respectfully submitted,

 8   Dated: December 4, 2020                           /s/ Rod M. Fliegel
                                                       Rod M. Fliegel
 9                                                     William J. Simmons
                                                       Francesca Lampher
10
                                                       LITTLER MENDELSON, P.C.
11                                                     Attorneys for Defendant
                                                       CHECKR, INC.
12

13   Dated: December 4, 2020                           /s/ Jeffrey B. Sand
                                                       Jeffrey B. Sand
14                                                     WEINER & SAND LLC
                                                       Attorney for Plaintiff
15                                                     JOSE MONTANEZ

16
     Dated: December 4, 2020                           /s/ John Soumilas
17                                                     James A. Francis
                                                       John Soumilas
18                                                     Lauren KW Brennan
                                                       Erika A. Heath
19
                                                       FRANCIS & MAILMAN, P.C.
20                                                     Attorneys for Plaintiff
                                                       JOSE MONTANEZ
21

22

23

24

25

26

27

28
                                                      2.
                                            JOINT STATUS REPORT
 1                                      FILER’S ATTESTATION

 2          Pursuant to Local Rule 5-1, I attest that concurrence in the filing of this document has been

 3   obtained from each of the other Signatories.

 4

 5    Dated: December 4, 2020                             /s/ Rod M. Fliegel
                                                          Rod M. Fliegel
 6
                                                          LITTLER MENDELSON, P.C.
 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     3.
                                           JOINT STATUS REPORT
